Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 

Step 2A Prong One
Claim 1 recites 
determining at least one value for one or more drill bit performance parameters for a design of a drill bit, (mental process)
wherein the one or more drill bit performance parameters comprises a functional characteristic of a depth of cut controller of the drill bit; (data description)
correlating one or more instances of cutting-induced stick-slip vibration for at least one prior drilling operation to the at least one value for the one or more drill bit performance parameters; (mental process)
generating drill bit design rules that mitigate cutting-induced stick-slip vibration based on the correlating.  (mental process)
The claimed concept is a method of evaluating the drill bit performance parameters for design of a drill bit based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The claim does not recite additional elements. Note that, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The judicial exception is not integrated into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The method of claim 1, wherein the one or more drill bit performance parameters comprises at least one of a critical depth of cut, a weight on the drill bit taken off by the depth of cut controller of the drill bit, a contact area of the depth of cut controller, and a torque on the drill bit taken off by the depth of cut controller. (data description for input)

Claim 3. The method of claim 1, wherein the one or more instances of cutting-induced stick-slip vibration comprises vibrations detected along an axial axis and along a torsional axis from drilling data for the at least one prior drilling operation.  (data description for input)

Claim 4. The method of claim 1, wherein the at least one prior drilling operation comprises an actual drilling operation. (data description for input)

Claim 5. The method of claim 1, wherein correlating comprises performing the following operations for each of the at least one prior drilling operation:
determining whether vibrational data from the at least one prior drilling operation includes an instance of the one or more instances of cutting-induced stick- slip vibration; (mental process) 
and in response to determining that the vibrational data from the at least one prior drilling operation includes the instance of the one or more instances of -Page 39 of 44- Docket Number: 164.2020-IPM-104322 Ul UScutting-induced stick-slip vibration, marking the at least one prior drilling operation as having cutting-induced stick-slip vibration. (mental process)

Claim 6. The method of claim 1, wherein generating drill bit design rules that mitigate cutting-induced stick-slip vibration comprises generating drill bit design rules that define a threshold value for the functional characteristic of the depth of cut controller in a cone of the drill bit. (mental process)

Claim 7. The method of claim 6, further comprising:
validating the drill bit design based on the drill bit design rules, (mental process)
wherein validating comprises determining that a value for the functional characteristic of the depth of cut controller of the at least one value for the one or more drill bit performance parameters satisfies the defined threshold value. (mental process)

Claim 8. The method of claim 6, further comprising:
determining that a value for the functional characteristic of the depth of cut controller of the at least one value for the one or more drill bit performance parameters does not satisfy the defined threshold value; (mental process)
 adjusting the value for the functional characteristic of the depth of cut controller to satisfy the defined threshold value.  (mental process)

Claim 9. The method of claim 1, wherein the functional characteristic of the depth of cut controller comprises at least one of an average contact area of the depth of cut controller, an average weight on the drill bit taken off by the depth of cut controller, and an average torque on the drill bit taken off by the depth of cut controller.  (data description)

Claim 10. The method of claim 1,-Page 40 of 44- Docket Number: 164.2020-IPM-104322 Ul USwherein the one or more drill bit performance parameters comprises a drilling efficiency, and wherein generating drill bit design rules that mitigate cutting-induced stick-slip vibration comprises determining a threshold value for the drilling efficiency. (mental process)

Same conclusion for independent claims 11 and 16 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaggi et al (NPL: Successful PDC/RSS vibration management using innovative  depth-of-cut control technology: Panna Field, Offshore India, 2007), hereinafter Jaggi, in view of Davis et al (NPL: Eliminating Stick-slip by managing bit depth of cut and minimizing variable torque in the drillstring, 2012), hereinafter Davis.

Claim 1. A method comprising:
Jaggi discloses determining at least one value for one or more drill bit performance parameters for a design of a drill bit, wherein the one or more drill bit performance parameters comprises a functional characteristic of a depth of cut controller of the drill bit; correlating one or more instances of cutting-induced stick-slip vibration for at least one prior drilling operation to the at least one value for the one or more drill bit performance parameters;
Jaggi: (page 3) See Fig 7 for drill bit performance parameters for a design of a drill bit.

    PNG
    media_image1.png
    439
    495
    media_image1.png
    Greyscale

See Fig. 9 and 10 for correlating one or more instances of cutting-induced stick-slip vibration for at least one prior drilling operation to the at least one value for the one or more drill bit performance parameters (e.g. DOCC).

    PNG
    media_image2.png
    352
    656
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    446
    640
    media_image3.png
    Greyscale

Jaggi does not appear to explicitly disclose generating drill bit design rules that mitigate cutting-induced stick-slip vibration based on the correlating.  
However, Davis discloses generating drill bit design rules that mitigate cutting-induced stick-slip vibration based on the correlating on (page 3)

    PNG
    media_image4.png
    307
    964
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    90
    969
    media_image5.png
    Greyscale

The design features that control the depth of cut are positioned toward the center of the bit corresponds to generating drill bit design rules that mitigate cutting-induced stick-slip vibration. 
Davis (page 5) MSE correspond to drill bit design rules that mitigate cutting-induced stick-slip vibration based on correlating.

    PNG
    media_image6.png
    445
    974
    media_image6.png
    Greyscale

Jaggi and Davis are analogous art because they are from the “same field of endeavor” drilling tool analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jaggi and Davis before him or her, to modify the method of Jaggi to include the design features of Davis because this combination improves the design process.
The suggestion/motivation for doing so would have been Davis (page 8 Conclusion)

    PNG
    media_image7.png
    329
    974
    media_image7.png
    Greyscale

Therefore, it would have been obvious to combine Jaggi and Davis to obtain the invention as specified in the instant claim(s).

Regarding Claim 11, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 11 recites “a non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations”.
Jaggi discloses a non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations on (page 3) “Complete analysis of the BHA stress and critical speed was performed using the service company’s proprietary software.” The software is executed by a computer system comprise of processor coupled with memory.

Regarding Claim 16, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 16 recites “an apparatus comprising: a processor; and a computer-readable medium having instructions stored thereon that are executable by the processor”.
Jaggi discloses an apparatus comprising: a processor; and a computer-readable medium having instructions stored thereon that are executable by the processor on (page 3) “Complete analysis of the BHA stress and critical speed was performed using the service company’s proprietary software.” The software is executed by a computer system comprise of processor coupled with memory.

Claim 2, 12 and 17
Jaggi discloses wherein the one or more drill bit performance parameters comprises at least one of a critical depth of cut, a weight on the drill bit taken off by the depth of cut controller of the drill bit, a contact area of the depth of cut controller, and a torque on the drill bit taken off by the depth of cut controller.  
Jaggi: (page 3) See Fig 7 for drill bit performance parameters for a design of a drill bit.

    PNG
    media_image1.png
    439
    495
    media_image1.png
    Greyscale


Claim 3. The method of claim 1, Jaggi discloses wherein the one or more instances of cutting-induced stick-slip vibration comprises vibrations detected along an axial axis and along a torsional axis from drilling data for the at least one prior drilling operation.  
Jaggi: (page 2) 

    PNG
    media_image8.png
    177
    500
    media_image8.png
    Greyscale


Claim 4. The method of claim 1, Jaggi discloses wherein the at least one prior drilling operation comprises an actual drilling operation.  
Jaggi: (page 3) 

    PNG
    media_image9.png
    156
    636
    media_image9.png
    Greyscale


Claim 5. The method of claim 1, wherein correlating comprises performing the following operations for each of the at least one prior drilling operation:
Davis discloses determining whether vibrational data from the at least one prior drilling operation includes an instance of the one or more instances of cutting-induced stick- slip vibration; and in response to determining that the vibrational data from the at least one prior drilling operation includes the instance of the one or more instances of -Page 39 of 44-Docket Number: 164.2020-IPM-104322 Ul UScutting-induced stick-slip vibration, marking the at least one prior drilling operation as having cutting-induced stick-slip vibration on (page 6) Vibration criteria is used for determining whether vibrational data from the at least one prior drilling operation includes an instance of the one or more instances of cutting-induced stick- slip vibration.
Fig. 11-13 illustrate the step of marking the at least one prior drilling operation as having cutting-induced stick-slip vibration.

    PNG
    media_image10.png
    699
    976
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    411
    965
    media_image11.png
    Greyscale



Claim 6, 13 and 18
Davis discloses wherein generating drill bit design rules that mitigate cutting-induced stick-slip vibration comprises generating drill bit design rules that define a threshold value for the functional characteristic of the depth of cut controller in a cone of the drill bit.  
Davis (page 3) Specified DOC correspond to threshold value for the functional characteristic of the depth of cut controller in a cone of the drill bit.

    PNG
    media_image4.png
    307
    964
    media_image4.png
    Greyscale


    PNG
    media_image12.png
    233
    590
    media_image12.png
    Greyscale


Claim 7, 14 and 19
Davis discloses validating the drill bit design based on the drill bit design rules, wherein validating comprises determining that a value for the functional characteristic of the depth of cut controller of the at least one value for the one or more drill bit performance parameters satisfies the defined threshold value.  
Davis: (page 6-7) Fig. 11- 13 illustrate the step of validating the drill bit design based on the drill bit design rules. For example, the vibration criteria “High” and “Severe” are the threshold value.

    PNG
    media_image13.png
    92
    970
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    53
    969
    media_image14.png
    Greyscale

Table 2 illustrate the step of determining that a value for the functional characteristic of the depth of cut controller of the at least one value for the one or more drill bit performance parameters satisfies the defined threshold value.  

    PNG
    media_image15.png
    570
    971
    media_image15.png
    Greyscale



Claim 8, 15 and 20
Jaggi discloses determining that a value for the functional characteristic of the depth of cut controller of the at least one value for the one or more drill bit performance parameters does not satisfy the defined threshold value; 
Jaggi (page 2) The resultant failure from the PDC Bit-A correspond to the one or more drill bit performance parameters does not satisfy the defined threshold value.

    PNG
    media_image16.png
    197
    501
    media_image16.png
    Greyscale





Jaggi (page 3)

    PNG
    media_image17.png
    319
    635
    media_image17.png
    Greyscale

The controlling of the depth of cut in the cone profile area correspond to the step of determining that a value for the functional characteristic of the depth of cut controller of the at least one value for the one or more drill bit performance parameters does not satisfy the defined threshold value. The threshold of Davis is used in the DOCC of Jaggi.
Jaggi discloses adjusting the value for the functional characteristic of the depth of cut controller to satisfy the defined threshold value.  
Jaggi (page 3)

    PNG
    media_image18.png
    193
    489
    media_image18.png
    Greyscale


Claim 9. The method of claim 1, Davis discloses wherein the functional characteristic of the depth of cut controller comprises at least one of an average contact area of the depth of cut controller, an average weight on the drill bit taken off by the depth of cut controller, and an average torque on the drill bit taken off by the depth of cut controller.  
Davis (page 7-8) See Fig. 11-14 and Table 2 for the functional characteristic of the depth of cut controller comprises at least one of an average contact area of the depth of cut controller, an average weight on the drill bit taken off by the depth of cut controller, and an average torque on the drill bit taken off by the depth of cut controller.  
“Fig. 14 below shows the ROP performance for the subject wells along with the average WOB applied, and the percentage of time the BHA was in high/severe shock due to stick-slip vibrations.”

Claim 10. The method of claim 1,-Page 40 of 44- Davis discloses Docket Number: 164.2020-IPM-104322 Ul USwherein the one or more drill bit performance parameters comprises a drilling efficiency, and wherein generating drill bit design rules that mitigate cutting-induced stick-slip vibration comprises determining a threshold value for the drilling efficiency.  
Davis: (page 5) “The ratio of energy used to volume of rock drilled is the mechanical specific energy (Teale 1965). If a bit is operating at its peak efficiency, the MSE will remain relatively constant. [correspond to the one or more drill bit performance parameters comprises a drilling efficiency] Consequently, low MSE represents a higher output (ROP) relative to high MSE for a given amount of input energy. Low MSE indicates the drilling process is efficient and the input energy is being transferred through the cutting structure of the bit to the rock. [correspond to generating drill bit design rules that mitigate cutting-induced stick-slip vibration comprises determining a threshold value for the drilling efficiency] Increased MSE indicates the level of dysfunction in the rock cutting process is increasing. In non-aqueous fluids, the dominant dysfunction is vibration. Real-time surveillance of MSE was used to determine if the bit was operating efficiently. Drilling parameters were modified accordingly to maintain MSE as low as practicable. Tests were conducted by varying a drilling parameter until a significant increase in the MSE trend was observed, indicating the system had become less efficient and was starting to founder. The operating loads were then maintained at levels that minimized the MSE and tests were repeated on a regular basis.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148